Title: To James Madison from Joseph Pulis, 3 March 1808
From: Pulis, Joseph
To: Madison, James



Monsieur,
Malte 3. Mars 1808.

Depuis le 1. Janvier passè, j’ai rempli Le devoir d’ecrire a V. E. par triplicates, pour vous adviser L’Etat ordinaire des Arrivèes en ce Port des Batimens Americains, ainsi que celui des Batimens, que les Corsaires particuliers, et de S. M. B. ont conduits, et arretés depuis Juillet 1807. jusques au 31e. Decembre de la meme Année.  Sur L’incertitude que mes precedentes ne vous soient pas parvenùes, je remette a V. E. nouvellement Le meme Etât, me flattant que vous le recevèz.  Par ce detail V. E. observera le resultat de Leurs Causes, ainsi que les notes que je joigne de ceux arretés, et conduits dans Cette Isle depuis Janvier 1808. jusques au 29. de Fevrier passè.
Pour me rembourser des avances, que j’avois fait pour L’Entretien des Marins Arretès, et Malades, et pour Leurs provisions jusques a l’Amerique, j’ai tirè une Lettre de Change sur Monsr. Albert Gallatin Secretaire de la Tresoreriè du Gouvernement. ,
Avec differens transports Anglais sont arrivés des Troupes destinés pour la Sicile, et L’on dit que dans la meme Isle, il etoit deja arrivè un Corps de Six mille Hommes provenant d’Angleterre en droiture.
Plusieurs fois on à osè d’enlever a force Armèe des Marins Americains qu’ils etoient a leur Bord, et après des reclamations que j’ai fait au Gouvernement Anglais, j’ai reussi a me les faire rendre, mais il est arrivè aussi qu’on ne me les rendent point, etant deja partis leurs respectifs Batimens.
J’ai reçu une Lettre a mon addresse, marquèe Dept des Etats Unis d’Amerique, mais avec mon etonnement, en place de trouvèr celle de V. E., il y avoit une autre pour un particulier qui existe a Palerme.  Les Circonstances actuelles ne m’offrent rien de plus interessant a vous Soumettre, et implorant toujours La protection puissante de V. E. je la prie de me croire avec les Sentimens de la plus haute consideration et Estime De V. Excellence Son tres humbe. et Obt Servt

Joseph Pulis

